Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-4, 18-25, 28, 34-42, and 44-47 are pending in the instant application. Claims 18, 23-25, 28, 34-36, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-4, 19-22, 37-42, 46, and 47 is contained herein. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 5/12/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 8/23/2022.

Status of Rejections
Double Patenting

The rejection of claims 1-4, 19-22, 37-42, 46, and 47 is maintained.

Applicant’s arguments regarding submission of the appropriate terminal disclaimers, see Remarks, filed 8/23/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 5/12/2022, have been fully considered but are not found persuasive. The examiner did not see any terminal disclaimers filed in the application along with Applicant’s most recent response. Therefore, the rejection is maintained until the appropriate disclaimers are received by the office. The examiner requests clarification if the latter is in error.

New Rejections
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 22, 37, 38, 40, 41, and 46 are rejected under 35 U.S.C. 102(b) as being anticipated by Iijima et al. 
Journal of the Chemical Society, Perkin Transactions
                         1:  Organic and Bio-Organic Chemistry (1972-1999)
                         (1979), (12), 3190-5

The reference teaches the following species wherein n = 2, R = methyl or methoxy, Cy1,2 = substituted heterocyclic or substituted heteroaryl, R1,2 = H, and L1 = absent (see page 3191, examples 6a, 6b and page 3193 under example 7a prep. (right side, 3rd paragraph when 6a is dissolved in EtOH as a composition):


    PNG
    media_image1.png
    862
    665
    media_image1.png
    Greyscale


. Thus, the claims are anticipated.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624